ACCEPTED
                                                                                    04-15-00052-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                                7/9/2015 3:35:37 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK

                CHANGE OF ADDRESS NOTIFICATION

                                                                   FILED IN
                                                            4th COURT OF APPEALS
Please note change of address, phone number, e-mail and   faxSAN  ANTONIO,
                                                              number     forTEXAS
                                                            07/09/15 3:35:37 PM
Jerry T. Steed:
                                                              KEITH E. HOTTLE
                                                                    Clerk


Jerry T. Steed
Steed∙Barker
8610 North New Braunfels Avenue
Suite 705
San Antonio, Texas 78217

Email:     jsteed@steedbarkerlaw.com



Fax: (210)622-2808